Shulman, Presiding Judge.
Appellant was convicted of violation of the Georgia Controlled Substances Act and sentenced to five years (three years in the penitentiary and two years on probation). This appeal is from the revocation of that probation. The attorney appointed to represent appellant in the probation revocation proceeding filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief raising points of law which he considered could arguably support an appeal. We are in agreement with counsel that none of the points raised, though persuasively presented, has any merit. We have therefore granted the motion to withdraw. In addition, we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We have found none. We are satisfied that the evidence produced at trial was sufficient to authorize the revocation of appellant’s probation. McBee v. State, 158 Ga. App. 662 (282 SE2d 224).

Judgment affirmed.


Banke and Pope, JJ., concur.